Citation Nr: 0120694	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  94-28 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of excision of a right ankle exostosis, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
postoperative residuals of excision of a left wrist 
exostosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1958.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of December 1984 and 
March 1994 from the Detroit, Michigan and Nashville, 
Tennessee Regional Offices (RO).  A rating action in 
September 1985 increased the evaluation for the right ankle 
disability to 10 percent, retroactively effective from 
September 26, 1984, the date of the increased rating claim.  
This did not represent a complete grant of benefits.  See AB 
v. Brown, 6 Vet.App. 35 (1993) (a claim for an increased 
rating remains in controversy where less than the maximum 
available benefit is awarded).  Contrary to the RO letter of 
October 1985, no further action was required of the veteran 
prior to Board review of his completed appeal.

This case was previously before the Board and was remanded to 
the RO in  December 1996, April 1997 and January 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right ankle disability is manifested by 
complaints of pain and instability requiring a brace, 
productive of functional impairment comparable to no more 
than marked limitation of motion of the right ankle.

3.  The veteran's left wrist disability is manifested by 
complaints of pain and dorsiflexion (extension) and palmar 
flexion to 75 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for postoperative 
residuals of excision of a right ankle exostosis have been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & West Supp. 
2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, 
Diagnostic Code 5271 (2000).

2.  The criteria for a compensable rating for postoperative 
residuals of excision of a left wrist exostosis have not been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & West Supp. 
2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, 
Diagnostic Codes 5214, 5215 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all information and evidence 
necessary to substantiate the claims have been properly and 
sufficiently developed.  In this regard, the Board recognizes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5103A; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of these issues is 
not required for compliance with the notice and duty to 
assist provisions contained in the new law.  See 38 U.S.C.A. 
§ 5103A.  The veteran has been provided a statement of the 
case and a supplemental statement of the case informing him 
of the reasons and bases for the RO decisions, as well as the 
medical evidence necessary for increased ratings for the 
disabilities at issue.  VA and private outpatient treatment 
records have been obtained, and VA medical examinations have 
been conducted.  Transcripts of the veteran's hearings in 
July 1985 and July 1998 are associated with the claims 
folder.  Furthermore, there is no indication from the veteran 
or his representative that there is outstanding evidence 
which would be relevant to these claims.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See generally 38 U.S.C.A. § 5103A. 

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue, except as outlined 
below.  

In a June 1979 rating decision, the RO granted service 
connection for postoperative residuals of excision of an 
exostosis of the right ankle with mild instability and 
postoperative residuals of excision of an exostosis of the 
left wrist with mild deformities, each evaluated as 
noncompensably disabling.  

The veteran's current claim for an increased rating for his 
service-connected right ankle disability was received on 
September 26, 1984.  As such, the rating period for 
consideration on this appeal is from September 26, 1983, one 
year prior to the date of receipt of the increased rating 
claim, through the present  See 38 C.F.R. § 3.400(o)(2).

On VA examination in November 1984, the veteran complained of 
right ankle instability, swelling and pain.  Physical 
examination revealed the right ankle had full range of motion 
with crepitus at the lateral malleolus.  There was good 
strength in flexion and extension and minimal puffiness 
compared with the left ankle.  

VA outpatient treatment records dated in June and July 1984 
reflect treatment for disabilities not at issue.  The veteran 
complained of right ankle instability in June 1985.  On 
physical examination, the examiner noted marked instability.  
A healed surgical incision was noted.  Orthopedic X-ray 
examination disclosed mild degenerative joint disease.  An 
ankle support was prescribed.  

A VA outpatient treatment record dated in April 1993 shows 
that physical examination of the right ankle revealed an old 
scar, and no swelling, tenderness or instability.  Physical 
examination of the left wrist revealed no bony deformity or 
tenderness.  Range of motion was dorsiflexion to 65 degrees, 
palmar flexion to 55 degrees, radial deviation to 35 degrees, 
and ulnar deviation to 30 degrees.  

When seen at a VA podiatry clinic in May 1993, the veteran 
complained of frequent turning of the right ankle.  Physical 
examination revealed exaggerated inversion at the right 
subtalar joint.  The assessment was lateral instability of 
the right ankle.

The veteran's claim for an increased rating for his service-
connected left wrist disability was received on October 8, 
1993.  As such, the rating period for consideration on this 
appeal is from October 8, 1992, one year prior to the date of 
receipt of the increased rating claim, through the present  
See 38 C.F.R. § 3.400(o)(2).

On VA examination in January 1994, the veteran reported 
having good function in the left wrist.  Physical examination 
revealed the left wrist appeared normal.  He complained of 
chronic pain and swelling in the right ankle particularly 
late in the day.  He asserted he also tended to turn the 
ankle to the right, which the examiner felt showed weak 
ligaments.  He reported slight paresthesia on touch in the 
dorsum of the right foot.  Physical examination of the right 
ankle showed a grossly normal ankle with good range of 
motion.  However, there was some slight tenderness just below 
the external malleolus just under the ankle, laterally, and 
paresthesia's at the dorsum of the right foot over about a 2 
inch area coming down from the ankle towards the toes but not 
involving the toes as such.  He wore a brace to keep from 
turning the ankle.  He indicated that it was a little painful 
after being on it and it swelled some as well.  X-ray 
examination revealed a normal left wrist.  The diagnoses were 
old injury to the right ankle with recurrent sprains and 
possible early arthritis and history of ganglion cyst post 
operation of the left wrist.  

In July 1998, the veteran testified that he had constant 
pain, swelling and stiffness in the right ankle.  He 
indicated that he walked twice a day for 30 minutes each for 
a heart condition and that afterwards he had to take Tylenol 
for the pain and raise his leg to relieve the swelling.  He 
reported that the ankle was unstable and that he used an 
ankle brace for support.  Regarding the left wrist, the 
veteran reported having swelling and stiffness as well as 
tingling when he slept.  He also indicated that he was not 
able to grasp anything with the left hand.  See July 1998 
hearing transcript.  

On VA examination in July 1999, the veteran complained of 
pain and recurrent swelling of the right ankle.  He indicated 
that he could not walk long distances or sit for a long time.  
He took Tylenol for pain.  When asked about left wrist 
complaints, he reported having numbness of the hand and being 
unable to pick up items.  Physical examination noted that the 
veteran was right-handed.  Examination of the left hand and 
wrist revealed that it was normal looking without any 
swelling or deformity.  There was a pale-looking linear scar 
measuring about 4 cm in length over the dorsum of the wrist.  
There were no adhesions nor was there any tenderness.  The 
nerves and tendons were intact.  Range of motion of the left 
wrist was extension to 75 degrees, flexion to 75 degrees, 
ulnar deviation to 25 degrees, and radial deviation to 15 
degrees.  Rotation was to 80 degrees on both sides.  Power 
against resistance was strong.  The wrist pulse was palpable, 
and there was no evidence of carpal tunnel syndrome.  
Examination of the right ankle revealed no swelling or 
deformity.  There was a 6 cm long surgical scar running 
vertically across the anterolateral part of the ankle joint.  
There was no adhesion nor was there any tenderness.  Range of 
motion was extension to 15 degrees, flexion to 25 degrees, 
internal rotation to 15 degrees, and external rotation to 5 
degrees.  These motions were performed without any 
complaints.  Power was good against resistance.  The ankle 
pulse was palpable.  X-rays of the right ankle and left wrist 
were normal without any arthritis or any other bony 
abnormality.  The diagnoses were status post right ankle and 
left wrist injuries.  The examiner opined that there was no 
evidence of weakened movement, fatigue, incoordination or 
pain on motion of the left wrist or right ankle.  The 
examiner indicated that since the veteran did not describe 
any history of flare-up, an opinion about the additional loss 
of motion during a flare-up could not be provided.  The 
examiner noted that the claims folder was not available for 
review.  

In a September 2000 statement, the VA examiner who performed 
the July 1999 examination indicated that after reviewing the 
veteran's claims file his opinions regarding the left wrist 
and right ankle remained the same.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.


I.  Right Ankle

The veteran's right ankle disability is currently evaluated 
as 10 percent disabling under Diagnostic Code 5271.  Under 
this code, a 10 percent rated is assigned for moderate 
limitation of motion of the ankle and a 20 percent rating is 
assigned for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Normal range of motion in an ankle is considered to be zero 
to 20 degrees of dorsiflexion, and zero to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

Based on a review of the medical evidence of record and the 
veteran's testimony, it is the judgment of the Board that the 
current 10 percent rating for the right ankle disability is 
not appropriate.  Throughout the rating period on appeal, 
there has been demonstration of limitation of motion of the 
right ankle, including due to pain.  On VA examination in 
November 1984, he was described as having full range of 
motion of the right ankle.  On VA examination in January 
1994, he demonstrated good range of right ankle motion.  On 
the most recent VA examination in July 1999, the veteran had 
15 degrees of extension (dorsiflexion) and 25 degrees of 
flexion (plantar flexion) in the right ankle.  The Board 
notes that, objectively, this represents 55 percent of the 
normal range of motion in plantar flexion and 75 percent of 
the normal range of motion in dorsiflexion.  

However, the Board recognizes that the application of 
38 C.F.R. §§ 4.40 and 4.45 warrants consideration of any 
additional functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  In this case, VA examinations 
throughout the rating period demonstrate evidence of weakened 
movement, excess fatigability, and incoordination of the 
right ankle.  On VA examination in November 1984, there was 
good strength in flexion and extension of the right ankle.  
However, marked right ankle instability warranting a brace 
was described on outpatient treatment in June 1985, lateral 
instability of the right ankle was diagnosed in May 1993, and 
on VA examination in January 1994, he was noted to wear a 
brace for right ankle stability.  The evidence throughout the 
rating period also reflects continued complaints of right 
ankle pain.  Thus, the Board finds that, pursuant to 
38 C.F.R. §§ 4.40 and 4.45, with consideration of the 
veteran's complaints of pain and demonstrated instability 
affecting his gait, there has been demonstration of 
functional impairment comparable to marked limitation of 
motion of the right ankle so as to warrant a 20 percent 
evaluation under Diagnostic Code 5271.  This is the highest 
schedular evaluation assignable under Diagnostic Code 5271.  
Ankylosis of the right ankle has not been demonstrated so as 
to warrant a higher evaluation under Diagnostic Code 5270 or 
5272.  

Accordingly, the Board concludes that based on the 
aforementioned evidence, the veteran's right ankle disability 
picture does more nearly approximate the criteria for a 
higher 20 percent disability evaluation.  38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5271.

II.  Left Wrist

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.  

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69 (2000).  The 
VA examination in July 1999 reflects that the veteran is 
right-handed.  Thus, the rating for the left wrist is to be 
made on the basis of that upper extremity being the minor 
extremity.

The veteran's left wrist disability is currently evaluated as 
noncompensably disabling under Diagnostic Code 5215.  Under 
this code, limitation of motion of the wrist (minor) warrants 
a 10 percent rating where palmar flexion is limited in line 
with the forearm; and 10 percent where dorsiflexion is less 
than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  
Greater disability evaluation ratings are warranted for 
ankylosis of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 
5214 (2000).

Normal range of motion of the wrist is 80 degrees of palmar 
flexion, 70 degrees of dorsiflexion (extension), 20 degrees 
of radial deviation, and 45 degrees of ulnar deviation.  
38 C.F.R. § 4.71, Plate I.  

The clinical evidence shows that the veteran reported having 
good function of the left wrist in January 1994.  While he 
subsequently complained of numbness of the left hand, and an 
inability to pick up items, physical examination has 
repeatedly shown the left wrist to be normal in appearance.  
On VA examination in July 1999, range of motion of the left 
wrist was extension (dorsiflexion) and flexion (palmar 
flexion) to 75 degrees.  He had good power against 
resistance, and there was no evidence of carpal tunnel 
syndrome.  

The Board recognizes that the application of 38 C.F.R. 
§§ 4.40 and 4.45 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  In this case, however, there is no 
clinical evidence of weakened movement, excess fatigability, 
or incoordination of the left wrist.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for a 
compensable rating.  As such, the left wrist disability does 
not meet the criteria for a compensable rating under 
Diagnostic Code 5215.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5103A.



ORDER

Entitlement to an increased 20 percent rating for 
postoperative residuals of excision of a right ankle 
exostosis is granted, subject to the applicable laws and 
regulations governing the payment of monetary benefits.  

Entitlement to an increased (compensable) rating for 
postoperative residuals of excision of a left wrist exostosis 
is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

